7 So. 3d 652 (2009)
Patrick M. MILTON, a corporation sole, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-6290.
District Court of Appeal of Florida, First District.
April 30, 2009.
Patrick M. Milton, pro se, Petitioner.
Bill McCollum, Attorney General, and Giselle D. Lylen and Brooke Poland, Assistant Attorneys General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Patrick M. Milton is hereby afforded a belated appeal from the order of the Circuit Court in and for Escambia County which denied in part and dismissed in part Milton's motion for postconviction relief in case number 2006-CF-002376A. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who is directed to treat it as a timely notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
HAWKES, C.J., PADOVANO and ROBERTS, JJ., concur.